DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Kulbaski on 12/1/21.
The application has been amended as follows: 

Claims:

Replace claim 12 with the following amended claim:
--12. A fixing device comprising:
a tubular rotator configured to rotate;
a heat source configured to heat the tubular rotator;
a nip former disposed opposite an inner circumferential surface of the tubular rotator;
a support configured to support the nip former; and

the nip former including:
a base; and
a thermal conductor being mounted on the base and having a thermal conductivity greater than a thermal conductivity of the support,
the thermal conductor including:
a first face contacting the tubular rotator;
a second face being opposite the first face;
a first thickness portion disposed in a first span of the thermal conductor in a longitudinal direction of the thermal conductor, the first thickness portion having a first thickness; and
a second thickness portion disposed in at least a part of a second span of the thermal conductor in the longitudinal direction of the thermal conductor, the second span being different from the first span,
the second thickness portion having a second thickness greater than the first thickness of the first thickness portion,
the second thickness portion including a folded portion disposed on the second face,
wherein the support is configured to support the base,
wherein the folded portion includes a folded end in the longitudinal direction of the thermal conductor, and
wherein the base includes a positioner configured to contact the folded end of the folded portion.--



Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-11, the prior art of record does not disclose or suggest the recited “wherein the folded portion has a predetermined length from the lateral edge of the second thickness portion toward another lateral edge of the second thickness portion in the longitudinal direction of the thermal conductor” along with the remaining claim limitations.
Regarding claims 12-14, the prior art of record does not disclose or suggest the recited “wherein the base includes a positioner configured to contact the folded end of the folded portion” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/               Primary Examiner, Art Unit 2852